EXHIBIT 99.1 October 22, 2009 Dow Reports Third Quarter Results Sequential price increases, volume growth in Advanced Materials and Performance Products, and accelerated synergies and cost reductions drove higher earnings versus the prior quarter Third Quarter 2009 Highlights · Dow reported earnings per share of $0.63. Excluding certain items(1) and discontinued operations, the Company earned $0.24per share, driven by sequential price increases, volume growth in Electronic and Specialty Materials and Coatings and Infrastructure (Advanced Materials), Performance Products and Performance Systems, as well as the Company’s actions to reduce cost and capture acquisition-related synergies. · Sales versus the prior quarter increased 6percent due to price, more than offsetting a greater than $600million increase in purchased feedstock and energy costs. Excluding Dow AgroSciences, which is a seasonal business, volume increased more than 3percent versus the prior quarter. Sales declined 32percent versus pro forma(2) sales for the same period last year, with a 23percent decrease in price and a 9percent decline in volume. · Structural cost reductions are ahead of Company goals, with cost savings of more than $380million in the quarter and more than $1billion year-to-date. The Company has already achieved more than 110 percent of the 12-month cost synergy run-rate goal for the integration of Rohm and Haas, which began just six months ago. · Equity earnings were $224million in the quarter, up $102million, or 84percent, over the prior quarter, driven primarily by improvements in Dow Corning and EQUATE. · The divestitures of ownership stakes in Total Raffinaderij Nederland N.V. (TRN) and the OPTIMAL Group of Companies were completed in the quarter, enabling the Company to pay down the bridge loan related to the acquisition of Rohm and Haas. Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “Dow once again delivered stronger sequential earnings due to our focus on aggressive price/volume management, accelerating cost reductions, especially with the Rohm and Haas integration, plus benefiting from our global presence with volume gains in emerging geographies. In addition, we are seeing pockets of volume growth in certain businesses versus the prior quarter, primarily in Advanced Materials, Performance Products and Performance Systems, which have benefited from the beginnings of a global economic recovery. Consistent with our focus on (1) See Supplemental Information at the end of the release for a description of these items. (2) The pro forma historical information reflects the combination of Dow and Rohm and Haas assuming the acquisition had been consummated on January 1, 2008, the treatment of Dow’s Calcium Chloride business as discontinued operations, and the impact of acquisition financing in place as of September 30, 2009. ®TM Trademark of The Dow Chemical Company or an affiliated company of Dow. execution, immediately following the close of the quarter we also accomplished a key objective by completing the sale of Morton Salt and fully paying off our bridge loan related to the Rohm and Haas acquisition well ahead of schedule, improving the Company's financial flexibility and further deleveraging our balance sheet.” Three Months Ended In millions, except per share amounts Sept 30, 2009 June 30, 2009 Sept 30, 2008 Net Sales $ 12,046 $ 11,322 $ 15,371 Pro Forma Net Sales N/A N/A $ 17,839 Net Income (Loss) from Continuing Operations $ 799 $ (435 ) $ 440 Earnings (Loss) per Common Share $ 0.63 $ (0.47 ) $ 0.46 Earnings per Common Share excluding Certain Items and Discontinued Operations $ 0.24 $ 0.05 $ 0.59 Review of Third Quarter Results Dow reported sales of $12.0billion for the third quarter of 2009, down 22percent from reported sales in the same period last year, and 32percent lower than the pro forma sales for the same period last year.
